DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electronic apparatus with pointing stick in the keyboard”.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “said base” but this is the first time the term “base” is used, and therefore for the purpose of examination the term “said base” was interpreted as “a base”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites “wherein a pair of screws is installed so as to stride over said pointing stick as said screw”. It is unclear what is meant by the pair of screws “striding over the pointing 
Dependent claims 7-14 inherit the issues of parent claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. in US 2014/0225830 (hereinafter Tamura) in view of Ito in US 2004/0201606 (hereinafter Ito).

Regarding claim 1, Tamura discloses an electronic apparatus (Tamura’s par. 1), comprising: a keyboard (Tamura’s Fig. 1 and par. 22) having a support plate (Tamura’s Figs. 2 and par. 23-26); a plurality of keytops located on an upper face side of said support plate (Tamura’s Figs. 2, 4 and par. 26, 33); a pointing stick, located on said upper face side of said support plate and surrounded by said plurality of keytops (Tamura’s Figs. 2, 4 and par. 27); a bracket member located on a lower face side of said support plate and supporting said pointing stick (Tamura’s Figs. 2-4 and par. 28: 203). Tamura also disclose a screw (Tamura’s Fig. 4B 
An electronic apparatus (Tamura’s par. 1), comprising: 
a keyboard (Tamura’s Fig. 1 and par. 22) having a support plate (Tamura’s Figs. 2, 4-5 and par. 23-26, 30-31: substrate 170); 
a plurality of keytops (Tamura’s Figs. 2, 4 and par. 26, 33: 157a) located on an upper face side of said support plate (Tamura’s Figs. 2, 4); 
a pointing stick (Tamura’s Figs. 2, 4 and par. 27: 200), located on said upper face side of said support plate (Tamura’s Figs. 2, 4: see above 170), is surrounded by said plurality of keytops (Tamura’s Figs. 2, 4); 
a bracket member (Tamura’s Figs. 2-4 and par. 28: cover 203), located on a lower face side of said support plate (Tamura’s Figs. 2-4 and par. 28), supports said pointing stick (Tamura’s Figs. 2-4 and par. 28);


Regarding claim 2, Tamura in view of Ito disclose wherein said plurality of keytops are vertically movable (Tamura’s Figs. 2, 4 and par. 26, 33). 

Regarding claim 3, Tamura in view of Ito disclose wherein said plurality of keytops are arranged side-by-side in a front-rear direction and a left-right direction (Tamura’s Figs. 1, 2A). 

Regarding claim 4, Tamura in view of Ito disclose further comprising a frame (Tamura’s Fig. 2A, 5 and par. 26, 40: panel 190) for partitioning off said respective keytops (Tamura’s Fig. 2A, 5 and par. 26, 40) by being arranged so as to fill the space between said respective keytops (Tamura’s Fig. 2A, 5 and par. 26, 40) and to be installed in such a manner that a lower face of said frame abuts on said upper face of said support plate (Tamura’s Fig. 5B: see lower side of 190 on top of 171a which is part of 170). 

Regarding claim 5, Tamura in view of Ito fail to disclose said frame includes a run-off part formed by denting part of said lower face of said frame towards said upper face side at a location where said frame and said tip of said screw overlap each other. However, both Tamura and Ito disclose the screw tip protruding over the top surface of the substrate (Tamura’s Figs. 4: see 221a/221b over 170 and Ito’s Fig. 1: see 7 over 5); Tamura also discloses the frame in contact with the substrate in the space between the keys (Tamura’s Figs. 2A, 5: see 190 over 
wherein said frame (Tamura’s Fig. 2A, 5 and par. 26, 40: panel 190) includes a run-off part formed by denting part of said lower face of said frame (upon combination, Tamura’s Fig. 5B: frame 190 would include a recess in the location of the protruding screws of Fig. 4B to accommodate the protruding tips) towards said upper face side (Tamura’s Figs. 4-5: frame 190 would include a recess toward upper face side 171 to accommodate screw tips 221a/b) at a location where said frame and said tip of said screw overlap each other (upon combination, Tamura’s Fig. 5B: frame 190 would include a recess in the location of the protruding screws of Fig. 4B to accommodate the protruding tips). 

Regarding claim 6, Tamura in view of Ito further disclose wherein a pair of screws (Ito’s Figs. 1, 5: see 7) is installed so as to stride over said pointing stick (Ito’s Figs. 1, 5: see 3 equivalent to Tamura’s Figs. 2, 4 and par. 27: 200) as said screw (Ito’s Figs. 1, 5: see the third screw 7). It would also have been obvious to one of ordinary skill in the art at to include a pair of screws (as taught by Ito) in Tamura’s apparatus, in order to obtain the benefit of mounting a bracket that has three or more flanges (Ito’s Figs. 1-5). 

Regarding claim 7, Tamura in view of Ito disclose wherein said bracket member (Tamura’s Figs. 2-4 and par. 28: 203 equivalent to Ito’s Fig. 2) has a pair of attachment holes 

Regarding claim 8, Tamura in view of Ito disclose wherein said engagement part (see flanges of cover 203 in Tamura’s Figs. 3-4. See also the flange on at least three sides in Ito’s Fig. 2) is installed at a position that is set as a third vertex of a triangle (Ito’s Fig. 2: see top 6b which is a third vertex of a triangle) that said pair of said attachment holes is set as a first vertex and a second vertex, respectively (Ito’s Fig. 2: see right and left 6b which are first and second vertices of the triangle), and a side that connects said one pair of attachment holes (Ito’s Fig. 2 and par. 37: see base 2 connecting right and left holes 6b) is set as a base (Ito’s Fig. 2 and par. 37: base 2). 

Regarding claim 9, Tamura in view of Ito disclose wherein said engagement part (see flanges of cover 203 in Tamura’s Figs. 3-4. See also the flange on at least three sides in Ito’s Fig. 2) comes into engagement with said engaged part (Tamura’s Figs. 4 and par. 32: 173.  Ito’s Fig. 1: see bottom of 5) in a state of being positioned in a front-rear direction and a left-right direction (Tamura’s Figs. 1-5: when assembled, the bracket 203 [and flanges] are positioned in a front-rear direction and a left-right direction). 

Regarding claim 10, Tamura in view of Ito fail to disclose the length of a side that connects the first and third vertices or the length of a side that connects the second and third vertices. However, the office takes official notice that there is a finite number of side 

Regarding claim 11, Tamura in view of Ito further disclose wherein said pointing stick (Ito’s Figs. 1, 5: see 3 equivalent to Tamura’s Figs. 2, 4 and par. 27: 200) is arranged in an inner region of said triangle in a planar view (Ito’s Fig. 2: see 3 inside triangle formed by top and right/left holes 6b) and at a position where said pointing stick (Ito’s Fig. 2: see 3) overlaps with a perpendicular line that runs perpendicularly to said base (Ito’s Fig 2: line from top 6b perpendicular to the horizontal axis, which is aligned with the base as shown, and crosses 3), passing through said third vertex (Ito’s Fig 2: line from top 6b perpendicular to the horizontal axis). It would also have been obvious to one of ordinary skill in the art at the time that the plan view of Ito’s would be representative of the location of the parts, in order to obtain the predictable result of a drawing that can be relied upon for part location.

Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
claim 12, the prior art fails to disclose all limitations of claims 1+6+7 in addition to “wherein said bracket member has a stress dispersion structure part that disperses a stress applied to said engagement part in operation of said pointing stick by reducing strength of a position located closer to said engagement part than to said attachment holes”.  
Use of holes for reducing stress is known (see at least Lin in US 2018/0210513 Fig. 19 and par. 110 and Lee et al. in US 2020/0004296 Fig. 5 and par. 145) but the prior art fails to disclose these features in the context of a mounting plate for a pointing stick to a keyboard as it would be necessary for claim 12.
Regarding claim 13, the prior art fails to disclose all limitations of claims 1+6+7 in addition to “wherein said bracket member is arranged at a position where said pair of attachment holes is located more forward than said engagement part”. Both Tamura and Ito disclose the attachment holes in the engagement part and thus fail to disclose the limitations of claim 13. Claim 14 is objected as being allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al. in US 2016/0224131, Franz in US 5,407,285, Mori in US 2016/0091985, Narasuwa et al. in US 2003/0016209 and Engle et al. in US 5,541,622, all related to mounting pointing sticks on keyboards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621